Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 4, 2015

                                    No. 04-14-00911-CR

                                      Jacob ADAME,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014CR1530A
                     Honorable Philip A. Kazen, Jr., Judge Presiding

                                          ORDER

      In accordance with this court’s opinion issued this date, this appeal is DISMISSED.

      It is so ORDERED on March 4, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk